Exhibit 21.01 OGE ENERGY CORP. SUBSIDIARIES OF THE REGISTRANT Jurisdiction of Percentage of Name of Subsidiary Incorporation Ownership Oklahoma Gas and Electric Company Oklahoma OGE Enogex Holdings LLC Oklahoma Enogex Holdings LLC Oklahoma Enogex LLC Oklahoma Enogex Gathering & Processing LLC Oklahoma Enogex Products LLC Oklahoma Enogex Gas Gathering LLC Oklahoma The above listed subsidiaries have been consolidated in the Registrant’s financial statements.Certain of the Company’s subsidiaries have been omitted from the list above in accordance with Rule 1–02(w) of Regulation S-X.
